DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rispoli et al. (USPN 4,496,601) in view of Bradford (GB 2185874) and as evidenced by “USA Standard Mesh Chart” NPL, previously made of record.
Regarding amended Claim 1, Rispoli teaches breadcrumbs in a coating having a grain size distribution that will blend well with other particulate ingredients, as follows: Rispoli teaches that the particles will typically be at least 40% by weight through a US standard screen size No. 14, with less than about 5% by weight of the particles being retained on a US standard screen size No. 5 (Column 3, lines 10-15). Therefore, the evidentiary reference of “USA Standard Mesh Chart” NPL can be used to show that a No. 14 screen has a mesh opening size of 1.40mm (Page 2). Therefore, the disclosure of at least 40% of particles passing through a mesh opening of 1.40mm means that 40% of the particles have a particle size of 1.40 or less, which is very close to the amended limitation of between 22-45 mass% or less having a particle size of less than 1.18 mm. Rispoli also teaches that less than about 5% of particles are retained on a No. 5 mesh. The NPL can be used to show that a No. screen has a mesh opening of 
It is also noted that Rispoli has a similar idea to Applicant’s claimed breadcrumbs of a smaller percentage of larger particles and a greater percentage of smaller particles. Rispoli also teaches of a particle size distribution in order to facilitate blending of the breadcrumbs with other particulate components.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the breadcrumbs taught by Rispoli to have a slightly higher or lower percentage of particles in a size similar to what is taught by Rispoli in order to facilitate blending with other particulate components and to adjust particle size based on the application of the breadcrumbs as a coating for food products. Regarding the close values taught by Rispoli, it has been found that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05 I. In the instant case, Rispoli teaches ranges and particle sizes for both claimed grain sizes that are very close to what is claimed by Applicant, and therefore as such, one of ordinary skill in the art would have reasonably expected that the breadcrumbs taught by Rispoli would function similarly to 
Rispoli is silent as to the bulk density of the breadcrumbs or edible particulates being in the range of 270 to 600 ml/100g. Rispoli teaches the breadcrumbs or edible particulates are made from farinaceous materials including starch and flour and are fried prior to be used in a coating for food products and can also be combined with Japanese breadcrumbs (Column 2, lines 30-68).
Bradford teaches of an edible particulate coating, such as a crumb, for foods, where the edible particulate coating comprises farinaceous materials such as breadcrumbs, expanded starch containing materials or generally any farinaceous material which has been precooked, (Page 1, Column 2, lines 105-125). Bradford teaches of the density of the edible particulate material which is generally in the range of 0.1g/cc to 0.5g/cc, and within this range, European breadcrumbs generally have a density of 0.40g/cc, expanded farinaceous material have a density of 0.20g/cc and Japanese crumb have a density of 0.25g/cc, and teaches that in general, the average particle size of the edible particulate material is in the range of 100 microns to 20 mm (Page 2, Column 1, lines 15-25). Therefore, Bradford teaches a range of density/bulk density for the pre-cooked edible particulate material used in coating foods which can be calculated to be equivalent to 200-1000ml/100g, which is the claimed units for bulk density, and where such a range incorporates the claimed range of 270 to 600ml/100g. It is also noted that the bulk density for Japanese crumb of 0.25g/cc is equivalent to 400ml/100g, which is squarely in the middle of the claimed range. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the breadcrumbs/edible pre-cooked farinaceous particles taught by Rispoli to have a bulk density in the range of 200-1000ml/100g, as such a bulk density seems appropriate for breadcrumbs having the disclosed particle size and is conventionally known. One of ordinary skill in the art would have reasonably expected similar bulk densities for breadcrumbs or edible pre-cooked farinaceous particles such as those taught by Rispoli, in light of the teachings of Bradford, absent any evidence to the contrary.
In addition, since Rispoli teaches adding Japanese breadcrumbs to the pre-cooked farinaceous particles in the coating, and Bradford teaches that Japanese breadcrumbs typically have a bulk density of 400ml/100g, as set forth above, one of ordinary skill in the art would have been motivated to have the bulk density of the pre-cooked farinaceous particles to be in line with the bulk density of the Japanese breadcrumbs included in the coating to facilitate blending of the coating components. Therefore, it would have been obvious to have a bulk density of 400ml/100g for the pre-cooked farinaceous particles for this reason as well.  
Regarding original and amended Claims 2, 4 and 6, Rispoli in view of Zhang and Banner are taken as cited above and in combination teach a breadcrumb mix comprising the breadcrumbs and at least one of a protein and thickener, as Rispoli . 

Claims 3, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rispoli et al. (USPN 4,496,601) in view of Bradford (GB 2185874), and further in view of “Breadcrumbs with Paprika” NPL (Mintel, available online 9/29/2014), made of record by Applicant.
Regarding Claims 3 and 5, Rispoli in view of Bradford are seen to render obvious the claimed breadcrumbs and breadcrumb mix, and Rispoli in particular teaches that the breadcrumbs can be shaken out on a food product to be coated by any common means (Column 3, lines 40-45). However, Rispoli in view of Bradford do not teach the breadcrumb powder shaker as claimed.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the breadcrumbs taught by the prior art to have been provided in a breadcrumb powder shaker such as ones taught in the art in order to more effectively shake out breadcrumbs on a food product for application and coating. 
Regarding new Claims 7 and 8, the claims recite where the breadcrumb powder consists entirely of either breadcrumbs or breadcrumb mix in the shaker. It is submitted that whether the breadcrumb mix in the shaker consists entirely of breadcrumbs or a mix, would not materially impact the patentability of the claimed combination of shaker and breadcrumb mix, and it would have been well within the skill of one of ordinary skill in the food art to adjust the composition of the breadcrumb or breadcrumb mix depending on the final food application.

Response to Arguments
The 112b rejection previously set forth has been withdrawn in light of Applicant’s amendment. The prior art rejections have been modified in light of Applicant’s amendments to Claim 1. Applicant’s arguments with respect to the pending and new claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Examiner will comment on Applicant’s arguments relating to the alleged unexpected results associated with the amended limitation of 22-45% by weight of the breadcrumb particles having a grain size of 1.18 mm or less. Applicant states at the bottom of Page of the arguments that the criticality of the amended range can be seen in Table 1 when comparing results of Example 7, which falls within the scope of amended Claim 1, as compared to Examples 
Applicant’s Table 2 shows keeping breadcrumb grain size distribution constant and varying bulk density of the breadcrumbs. Inventive examples 10-17 all showed very similar results across the claimed range of bulk density. Therefore, there does not appear to be an element of criticality regarding a bulk density across or within the claimed range. The Bulk density outside the claimed range seemed to slightly decrease the average scores for the evaluations of both visual appearance and texture and suggest that bulk density has a greater effect than particle size on visual appearance and texture. However, it can also be seen that, despite lower scores for the comparative examples, there are still minimal differences in scores between the inventive examples (10-17) and the comparative examples (4 and 5), and that it is also unclear what is really different from a score of 3 (for comparative examples) and 4 (for inventive examples) for visual appearance evaluation, for the same reasons set forth above, and whether such differences are statistically significant and therefore critical to patentability. Therefore, Applicant’s data was carefully reviewed and does not support a case for patentability at this time. The action is therefore made final and deemed proper at this time.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/           Primary Examiner, Art Unit 1791                                                                                                                                                                                             	3/8/2022